Mr. Justice Baker delivered the opinion of the court. The fact that Turgrimson had a lien on the goods in question did not make him liable for their storage. But if his acts and conduct indicated a purpose. to take the control and management of the. goods, he thereafter became liable for the subsequent storage of the goods. Driggs v. Dean, 167 N. Y. 121. Turgrimson’s bill to foreclose Ms mortgage on said goods was necessarily based on the theory that there had been such a breach of the conditions of the mortgage as gave him the right to take possession of the mortgaged property. The statute of June 5,1889, provides that no chattel mortgage on necessary household goods shall be foreclosed except in a court of record, and that no such household goods, etc., shall be taken out of the possession of the mortgagor before foreclosure except by the sheriff, and then only in case the mortgagor or Ms agent shall present to the judge an affidavit and obtain from him an order directing the sheriff to seize such goods, and hold them subject to the order of the-court. Laws of 1889, p. 208. Turgrimson, by filing the bill to foreclose, presenting an affidavit to the judge and obtaimng an order that the sheriff take possession of the goods and turn them over to Mm, going with the sheriff to Blakeslee’s warehouse with the order when it was executed and a warehouse receipt issued to the sheriff, saying that he would leave the goods in the warehouse, accepting from the sheriff said warehouse receipt with an order of the sheriff endorsed theron directing Blakeslee to turn over the goods mentioned therein to him and giving to the sheriff a receipt for said goods, plainly indicating a purpose to take the control, management and possession of said goods, and the court properly held him liable for the subsequent storage of the goods. The rate of storage stated on the warehouse receipt delivered to Turgrimson was four dollars per month. “If a tavern keeper, warehouseman or wharfinger specifies Ms rates of charge, and gives notice to a customer in advance, and the latter afterwards puts up at his tavern, or makes use of his warehouse or wharf, he thereby assents to the proposed charges, and cannot refuse to pay them, upon the ground that they are more than is reasonable or customary. By the use of the wharf, after notice of plaintiff’s rates of charges, the defendants impliedly contracted to pay them, and they cannot now disaffirm their contract.” Steamship Co. v. Sparks, 22 Tex. 659. The suit was brought fifty-one months after November 14, 1905, and the court properly found that plaintiff was entitled to recover two hundred and four dollars, and the judgment is affirmed. Affirmed.